In aproceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent sustaining the revocation of petitioner’s parole, he appeals from a judgment of the Supreme Court, Westchester County, entered April 9, 1980, which dismissed his petition. Judgment reversed, on the *600law, without costs or disbursements, petition granted, revocation of parole vacated (see People ex rel. Levy v Dalsheim, 48 NY2d 1019) and petitioner is to be restored to parole under the conditions heretofore in effect. Hopkins, J. P., Rabin, Cohalan and Weinstein, JJ., concur.